Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority to an application of Greece 20190100025 (filed 01/11/2019).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 16-28, and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20170102447 A1, hereinafter CHOI), in view of Cheng et al. (US 20110312355 A1, hereinafter Cheng).

Regarding claim 1, CHOI teaches a method performed by a user equipment (UE), the method comprising (in general, see fig. 4 along with corresponding flowchart on fig. 7 and their corresponding paragraphs, see also fig. 5-6 for relevant subject matters): 
receiving a plurality of downlink reference signals (DL RSs) from a plurality of transmission reception points (TRPs) (see at least para. 52 of fig. 4, e.g. UE receives subframes, including at least one of the CRS, the PRS, and the synchronization signal, from a serving cell base station 400 and neighbor cell base stations 400a-c); 
determining one or more numerology factors for the plurality of TRPs (see at least para. 53 along with fig. 5 and fig. 6; for example, as described, but not limited, in FIGS. 5 and 6, the processor 102 may measure the TDOA based on a signal obtained by combining the PRS with the CRS (FIG. 5) or by combining the PRS with the synchronization signal (FIG. 6)); 
generating a measurement report for the plurality of TRPs based on the one or more numerology factors; and transmitting the measurement report to a network entity (see at least para. 54, e.g. UE controls the transceiver 101 to transmit information about the respective measured TDOAs to a location server 460, 
wherein the measurement report includes a receive-transmit (Rx-Tx) time difference for at least two TRPs of the plurality of TRPs (see at least para. 54, e.g. the respective measured TDOAs).
CHOI differs from the claim, in that, it does not specifically disclose transmitting a corresponding plurality of uplink reference signals (UL RSs) to the plurality of TRPs; 
Cheng, for example, from the similar field of endeavor, teaches similar or known mechanism of transmitting a corresponding plurality of uplink reference signals (UL RSs) to the plurality of TRPs (in general, see fig. 2 and corresponding paragraphs, in particular, see at least para. 24-26, e.g. user equipment 110 transmits sounding reference signals over uplink channels); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Cheng into the method of CHOI for improving accuracy on location estimations.

Regarding claim 2, CHOI in view of Cheng teaches the Rx-Tx time difference for each TRP is denoted as UE.sub.Rx-Tx,k (time_diff) for each TRP k of the plurality of TRPs, where k is an integer, is defined as T.sub.UE,Rx,k-T.sub.UE,Tx,k in which T.sub.UE,Rx,k is the UE received timing of a downlink (DL) radio subframe from the TRP k, and T.sub.UE,Tx,k is a UE transmit time of corresponding uplink (UL) radio subframe to the TRP k.  (CHOI, see at least para. 54, e.g. the respective measured TDOAs; Cheng, see at least para. 36, e.g. use the relative time difference of arrival for signals received by pairs of the base stations)
Regarding claim 3, CHOI in view of Cheng teaches each DL RS is a positioning reference signal (PRS) and each UL RS is a sounding reference signal (SRS) for positioning.  (CHOI, see at least para. 52, e.g. UE receives subframes including PRSs)

Regarding claim 4, CHOI in view of Cheng teaches a numerology factor of the one or more numerology factors of a TRP k of the plurality of TRPs, where k is an integer, is configured separately from configuring of a subcarrier spacing (SCS) of a DL RS received from the TRP k and independent of a SCS of a UL RS transmitted to the TRP k.  (CHOI, see at least fig. 5-6, e.g. use of downlink subframes of subframes for DL RSs ; Cheng, see at least fig. 5, e.g. use of uplink subframes of subframes for UL RSs)

Regarding claim 5, CHOI in view of Cheng teaches a numerology factor of the one or more numerology factors a TRP k of the plurality of TRPs, where k is an integer, is determined based on at least one of one or more characteristics of a DL RS received from the TRP k or one or more characteristics a UL RS transmitted to the TRP k.  (CHOI, see at least para. 53, e.g. Alternatively, as described in FIGS. 5 and 6, the processor 102 may measure the TDOA based on a signal obtained by combining the PRS with the CRS (FIG. 5) or by combining the PRS with the synchronization signal (FIG. 6))

Regarding claim 6, CHOI in view of Cheng teaches the numerology factor of the TRP k is determined: based on a larger subcarrier spacing (SCS) of the DL RS and the UL RS, based on a smaller subcarrier spacing (SCS) of the DL RS and the UL RS, based on a bandwidth of the DL RS or a bandwidth of the UL RS, as a function of min(the bandwidth of the DL RS, the bandwidth of the UL RS), or as a function of max(the bandwidth of the DL RS, the bandwidth of the UL RS).  (CHOI, see at least 

Regarding claim 7, CHOI in view of Cheng teaches a same numerology factor is assigned for all TRPs.  (CHOI, see at least para. 53, e.g. measurement of the TDOA based on any one signal that is designated in advance)
Regarding claim 8, CHOI in view of Cheng teaches the measurement report includes, for a TRP k of the plurality of TRPs, where k is an integer, a Rx-Tx time difference field configured to hold a Rx-Tx time difference of the TRP k, and wherein for at least one TRP n of the plurality of TRPs, where n is an integer, an entire width of a Rx-Tx time difference field for TRP n is used to hold a Rx-Tx time difference of the TRP n.  (CHOI, see at least para. 54, e.g. UE may control the transceiver 101 to transmit all or some of the respective measured TDOAs, NOTE: when applying broadest reasonable interpretation (BRI), there is only one TRP measurement being sent unless “k” and “n” is clearly defined)

Regarding claim 9, CHOI in view of Cheng teaches generating the measurement report comprises: determining one or more TRP groups; determining, for each TRP group, a reference TRP having a Rx-Tx time difference (UE.sub.Rx-Tx) as a reference UE.sub.Rx-Tx for each TRP group; and determining, for each non-reference TRP of each TRP group, a differential UE.sub.Rx-Tx for each non-reference TRP from the reference UE.sub.Rx-Tx of each TRP group.  (CHOI, see at least para. 52, e.g. UE 
Regarding claim 10, CHOI in view of Cheng teaches the one or more TRP groups are determined such that within each TRP group, a numerology factor of the one or more numerology factors is a same value for all member TRPs of each TRP group.  (CHOI, see at least para. 53, e.g. measurement of the TDOA based on any one signal that is designated in advance)

Regarding claim 11, CHOI in view of Cheng teaches the one or more TRP groups along with the reference TRP of each TRP group are explicitly configured.  (CHOI, see at least fig. 4 along with fig. 1C and para. 43-44, e.g. the respective base stations 400, 400a, 400b, and 400c provide a communication service to a particular geographic area)

Regarding claim 12, CHOI in view of Cheng teaches for at least one TRP group of the one or more TRP groups at least one of: all member TRPs transmit positioning reference signals (PRSs) on a same slot, all member TRPs transmit positioning reference signals (PRSs) on a same frame, or all member TRPs transmit positioning reference signals (PRSs) on same symbols.  (CHOI, see at least para. 53 along with fig. 5-6, e.g. as described in FIGS. 5 and 6, the processor 102 may measure the TDOA based on a signal obtained by combining the PRS with the CRS (FIG. 5) or by combining the PRS with the synchronization signal (FIG. 6))

Regarding claim 13, CHOI in view of Cheng teaches the one or more TRP groups are determined such that for at least one TRP group of the one or more TRP groups, a sounding reference signal (SRS) configuration is associated with member TRPs of the at least one TRP group.  (Cheng, see fig. 2 and corresponding paragraphs, in particular, see at least para. 24-26, e.g. user equipment 110 transmits sounding reference signals over uplink channels that can be received by the base stations 105)

Regarding claims 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, and 28, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12 and 13, respectively, except each of these claims is in apparatus claim format.
To be more specific, CHOI in view of Cheng also teaches a same or similar apparatus with processor communicatively coupled to memory and transceiver (CHOI, see at least fig. 1A/B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 57 and 58, these claims are rejected for the same reasoning as claims 1 and 2, respectively, except each of these claims is in apparatus claim format.
To be more specific, CHOI in view of Cheng also teaches a same or similar apparatus with means for performing various functions (CHOI, see at least fig. 1A/B), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered.  Regarding independent claims 1, 16, and 57, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“The Office Action, on page 8, specifically alleges that the aspect of “determining one or more numerology factors for the plurality of TRPs” is described in “at least para. 53 along with fig. 5 and fig. 6; for example, as described, but not limited, in FIGS. 5 and 6, the processor 102 may measure the TDOA based on a signal obtained by combining the PRS with the CRS (FIG. 5) or by combining the PRS with the synchronization signal (FIG. 6)”.

CHOI in the referenced paragraph [0053] discloses the following:

[0053] According to an embodiment of the present disclosure, when measuring the TDOA, the processor 102 measures the TDOA based on any one signal (e.g., the CRS) that is designated in advance among a plurality of signals received from the plurality of base stations 400, 400a, 400b, and 400c. If the PRS is received during measurement of the TDOA based on any one signal (e.g., the CRS) that is designated in advance, the processor 102 may measure the TDOA based on the PRS. If the PRS is received during measurement of the TDOA based on any one signal (e.g., the CRS) that is designated in advance, the processor 102 may measure the TDOA based on the signal designated in advance and the PRS. Alternatively, as described in FIGS. 5 and 6, the processor 102 may measure the TDOA based on a signal obtained 

Regarding the different signals, e.g. PRS, synchronization signals, CRS, etc., in paragraph [0006], CHOI states “transmission period of the PRS is a minimum of 160 ms, which is longer than that of other types of signals received from the base station, such as, for example, a transmission period (e.g., 1 ms) of a cell-specific reference signal or a transmission period (e.g., 5 ms) of a synchronization signal (e.g., a primary synchronization signal (PSS), a secondary synchronization signal (SSS), or the like).” There is no mention in the cited sections of CHOI or in any other part of CHOI of numerology, and clearly no discussion of “determining one or more numerology factors for the plurality of TRPs”, as recited in claim 1.  As noted in paragraph [0095] of the Applicant’s specification “5G NR may support multiple numerologies, for example, subcarrier spacings of 15 kHz, 30 kHz, 60 kHz, 120 kHz and 240 kHz or greater may be available.” In contrast, CHOI merely discloses signals having different transmission durations. i.e., “transmission period of the PRS is a minimum of 160 ms” vs. the “transmission period (e.g., 5 ms) of a synchronization signal”, as noted in paragraph [0006] of CHOI. The various transmission periods of the noted signals or their combination, do not disclose or suggest “determining one or more numerology factors for the plurality of TRPs”, as recited in claim 1, as would be appreciated by one skilled in the art.”  (Remarks, page 17-18)  

The examiner respectfully disagrees.  CHOI in at least its para. 53 discloses the argued feature, for example, the processor 102 of the UE measures the TDOA based on any 
NOTE: the arguments above appear to describe the “numerology factors” has a specific meaning and is being, for example, subcarrier spacings of 15 kHz, 30 kHz, 60 kHz, 120 kHz and 240 kHz or greater.  However, such descriptions are not being defined in claim 1 or in claim body anywhere.  If indeed they are of inventive concept, the examiner encourages the applicant to clearly define them in claim 1 for reconsideration.  

Regarding independent claims 16 and 57, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, 16, and 57, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Allowable Subject Matter
Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claim 15 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
Claims 29 and 30 would be allowable for the same reasoning as claims 14 and 15, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465